Indictment for horse-stealing. — It was argued by HAYWOOD for the State that every felony included a trespass, and therefore if the jury should not be of opinion that a felony was committed they might find the defendant guilty of a trespass.
WHITE e contra. — No authorities were cited on either side, and the Court inclined to adopt the principle in Haywood's argument.
ORIGINAL NOTE. — The Court took up a wrong impression in this case. The better opinion is in Kel. 29, referred to in East's Cr. Law, 737, 778; viz., that a person indicted for grand larceny cannot be found guilty of a trespass, but must be acquitted.